IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30753
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

                      PATRICK CARLOS BRITTON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 00-CV-627-T
                            No. 96-CR-49-2-T
                         -------------------
                            May 16, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Patrick Carlos Britton, federal prisoner # 24975-034, appeals

the dismissal of his motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255.      Britton also moves for

appointment of appellate counsel.   That motion is DENIED.

     The district court dismissed the motion because it determined

that it was a successive 28 U.S.C. § 2255 motion filed without this

court's leave.    Britton had previously filed a motion for a




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-30753
                                  -2-

sentence   reduction   in   the   district   court   on   the   ground   of

postconviction rehabilitation.

     Britton's sentence-reduction motion was an unauthorized motion

which the district court was without jurisdiction to entertain.

See United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).

Because Britton's sentence-reduction motion did not collaterally

challenge his conviction or sentence, his present 28 U.S.C. § 2255

motion is not "successive" to it for purposes of 28 U.S.C. § 2244.

See In re Cain, 137 F.3d 234, 235 (5th Cir. 1998).

     The district court's order dismissing Britton's 28 U.S.C.

§ 2255 motion is VACATED, and this matter is REMANDED for further

proceedings.